DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/21 has been entered.
 
This office action is in response to Amendment to 16/394,095 filed on 2/08/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1-5, 7-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuji (US 2016/0098041) in view of Vergani (US 2020/0313579).

	Regarding claim 1, Otsuji teaches:
An electronic apparatus (Fig. 1) comprising: 
a motor (102) that is driven based on a current supplied from a power source ( power supply 103 applies voltage, thus current, to the motor)
a detection circuit that detects an instantaneous interruption of the power source ( [0071]: voltage fluctuation detection unit 115 detects the power voltage of the power source has dropped below a predetermined reference value); and 
controlling a current to be supplied to the motor (Fig. 1 shows motor control device 101 controlling current to be supplied to the motor)
a switching control circuit (driver 114), wherein in a case where an instantaneous interruption of the power source is detected by the detection circuit ([0071]: The voltage fluctuation detection unit 115 is connected to the power source 103 to detect voltage fluctuation of the power source 103. In this embodiment, the voltage fluctuation detection unit 115 detects an instantaneous voltage drop in which the voltage of the power source 103 falls instantaneously below the predetermined reference value).
Otsuji doesn’t explicitly teach 
an H bridge circuit having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected in series, the H-
the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on, whereby the current flows through the switching elements in the lower arm circuit without flowing though the diodes in the lower arm circuit.  
However, Vergani teaches
 an H bridge circuit (Fig. 2 H-bridge 218) having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected in series, and  the H-bridge controlling the current to be supplied to the motor (Fig. 2 shows the h bridge having two switching elements connected in parallel to the power source and lower arm circuit having two switching elements connected in parallel to the ground. It is known in the art that the H-bridge controls the current to be supplied to the motor with modulation for instance), with a diode being connected in parallel to each of the switching elements (diodes are being connected in parallel to each of the switching elements of the H-bridge),
the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on (Table 1 and Fig. 2 show the two upper switching OFF and the two lower circuits ON), whereby the current flows through the switching elements in the lower arm circuit without flowing though the diodes in the lower arm circuit ([0024]-[0030]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the H-bridge of Vergani into the motor driving circuit of Otsuji in order to control the rotation and direction of rotation of the motor.

Regarding claims 2 and 9, Otsuji teaches:	

 the switching control circuit (driver 114) and a period in during which the instantaneous interruption of the power source is detected by the detection circuit ([0071]: a period when the instantaneous voltage drop).  
Otsuji doesn’t explicitly teach 
fixes the switching elements of the upper arm circuit to off and the switching elements of the lower arm circuit to on.
However, Vergani teaches fixes the switching elements of the upper arm circuit to off and the switching elements of the lower arm circuit to on (Table 1 and Fig. 2 show the two upper switching OFF and the two lower circuits ON).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fixing of switching elements to on/off of Vergani into the motor driving circuit of Otsuji in order to output driving signals to the motors.

Regarding claims 3 and 10, Otsuji teaches:	
	 The electronic apparatus according to claim 1, further comprising: 
a control unit (motor control device 101) configured to control the electronic apparatus, wherein 
the switching control circuit switches, in a case where an instantaneous interruption of the power source is not detected by the detection circuit ([0071]).
Otsuji doesn’t explicitly teach the switching element to on or off based on a control signal from a control unit.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fixing of switching elements to on/off of Vergani into the motor driving circuit of Otsuji in order to output driving signals to the motors.

Regarding claims 4 and 11, Otsuji teaches:
The electronic apparatus according to claim 3, wherein the control unit performs control in a period during which the instantaneous interruption of the power source is not detected by the detection circuit ([0070]: when the driver 114 applies voltage to the motor, thus when interruption of the power source is not detected).  
Otsuji doesn’t explicitly teach PWM control. 
However Vergani teaches PWM control ([0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate PWM control of Vergani into the motor driving circuit of Otsuji in order to output driving signals to the motors.

Regarding claims 5 and 12, Otsuji teaches:
The electronic apparatus according to claim 1, wherein the detection unit detects the instantaneous interruption of the power source in a case where a voltage of the power source becomes lower than a predetermined voltage while the motor is driving ([0071]-[0074]).  

Regarding claims 7 and 14, Otsuji doesn’t teach:

However, Vergani teaches in  [0001] a printer that prints an image by driving a print head. 
Therefore, it would have been obvious to use the printer of Vergani using the combined system of Vergani into Otsuji in order to have an efficient printer. 

Regarding claim 8, Otsuji teaches:
A control method of an electronic apparatus (Fig. 1), 
the electronic apparatus comprising: 
a motor (102) that is driven based on a current supplied from a power source (103); 
 - 14 -10187235US01 a switching control circuit (driver 114), the control method comprising: 
detecting an instantaneous interruption of the power source (( [0071]: voltage fluctuation detection unit 115 detects the power voltage of the power source has dropped below a predetermined reference value).
		Otsuji doesn’t explicitly teach 
an H bridge circuit having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected; the H-bridge controlling the current to be supplied to the motor; with a diode being connected in parallel to each of the switching elements and
controlling the switching element,
and setting, by the switching control circuit, in a case where an instantaneous interruption of the power source is detected, the switching elements of the upper arm circuit to off and 

However, Vergani teaches
 an H bridge circuit (Fig. 2 H-bridge 218) having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected in series, the H-bridge circuit controlling the current to be supplied to the motor (Fig. 2 shows the h bridge having two switching elements connected in parallel to the power source and lower arm circuit having two switching elements connected in parallel to the ground. It is known in the art that the H-bridge controls the current to be supplied to the motor with modulation for instance), with a diode being connected in parallel to each of the switching elements (diodes are being connected in parallel to each of the switching elements of the H-bridge),
the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on (Table 1 and Fig. 2 show the two upper switching OFF and the two lower circuits ON), whereby the current flows through the switching elements in the lower arm circuit without flowing though the diodes in the lower arm circuit ([0024]-[0030]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the H-bridge of Vergani into the motor driving circuit of Otsuji in order to control the rotation and direction of rotation of the motor.

Regarding claim 15, Otsuji teaches:
A non-transitory computer readable storage medium storing a program for causing a computer to function (Fig. 1 CPU 120, ASIC or system IC) as an electronic apparatus (Fig. 1 and para 0160: CPU),

 a motor (102) that is driven based on a current supplied from a power source (col. 2 ll.44: power supply),
a detection circuit (( [0071]: voltage fluctuation detection unit 115 detects the power voltage of the power source has dropped below a predetermined reference value) that detects an instantaneous interruption of the power source ([0071]: The voltage fluctuation detection unit 115 is connected to the power source 103 to detect voltage fluctuation of the power source 103. In this embodiment, the voltage fluctuation detection unit 115 detects an instantaneous voltage drop in which the voltage of the power source 103 falls instantaneously below the predetermined reference value); and 
controlling a current to be supplied to the DC motor (Fig. 1 shows power supply 103 applies voltage, thus current, to the motor)
a switching control circuit (driver 114), wherein in a case where an instantaneous interruption of the power source is detected by the detection circuit [0071]).
Otsuji doesn’t explicitly teach 
an H bridge circuit having an upper arm circuit having two switching elements connected in parallel to the power source and a lower arm circuit having two switching elements connected in parallel to a ground, the upper arm circuit and the lower arm circuit being connected in series, the H-bridge controlling the current to be supplied to the motor; with a diode being connected in parallel to each of the switching elements; and
the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on, whereby the current flows through the switching elements in the lower arm circuit without flowing though the diodes in the lower arm circuit.  
However, Vergani teaches

the switching control circuit sets the switching elements of the upper arm circuit to off and sets the switching elements of the lower arm circuit to on (Table 1 and Fig. 2 show the two upper switching OFF and the two lower circuits ON), whereby the current flows through the switching elements in the lower arm circuit without flowing though the diodes in the lower arm circuit ([0024]-[0030]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the H-bridge of Vergani into the motor driving circuit of Otsuji in order to control the rotation and direction of rotation of the motor.

Regarding claims 16-18, Otsuji teaches:
wherein the motor is a DC motor ([0010]: DC motor).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishino to (US 2019/0226263) teaches in Fig. 2 an H-bridges wherein diodes are connected parallel to the transistors and para 0008-0009 states that the control unit controls the switch unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-262-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846